DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-26 as originally filed on 10/23/2018 are pending, and have been examined on the merits.  

Information Disclosure Statement
3.	The information disclosure statement filed 02/22/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Cite No. 42, listed under “U.S. Patents” as “8435230” is a WITHDRAWN Patent (Examiner is unable to retrieve a copy of this U.S. Patent); and 
 Cite No. 101, listed under “U.S. Patents” as “6645236” is a WITHDRAWN Patent (Examiner is unable to retrieve a copy of this U.S. Patent).
Accordingly, these two U.S. Patent References have been struck-through on the attached Form PTO/SB/08a, and not considered. 

Claim Objections
4.	Claims 1, 4, 16, & 19 are objected to because of the following informalities:  
	a.	In claim 1, lines 6-7, the recitation of “different from the temperature of the skin being contacted by the first section of the skin contacting surface” should instead recite --a temperature of the skin being contacted by the first section of the skin contacting surface--.
b.	In claim 1, lines 10-12, the recitation of “a second temperature different from the first temperature and the temperature of the skin being contacted by the second section of the skin contacting surface” should instead recite --a second temperature different from the first temperature and a temperature of the skin being contacted by the second section of the skin contacting surface--.  
c.	In claim 1, lines 16-17, the recitation of “configured to allow heat to flow between the skin and the first thermoelectric device” should instead recite --configured to allow heat to flow between the skin being contacted by the first section of the skin contacting surface and the first thermoelectric device--. 
d.	In claim 1, lines 18-19, the recitation of “configured to allow heat to flow between the skin and the second thermoelectric device” should instead recite --configured to allow heat to flow between the skin being contacted by the second section of the skin contacting surface and the second thermoelectric device--. 	e.	In claim 4, lines 2-3, the recitation of “data from the pressure sensor” should instead recite --data from the at least one pressure sensor--.   
f.	In claim 16, lines 6-7, the recitation of “different from the temperature of the skin being contacted by the first section of the skin contacting surface” should instead recite -- different from a temperature of the skin being contacted by the first section of the skin contacting surface--. 
	g.	In claim 16, line 8, the recitation of “wherein the first temperature gradient provide heat” should instead recite -- wherein the first temperature gradient provides heat-- for grammatical reasons.  
claim 16, lines 12-13, the recitation of “different from the first temperature and the temperature of the skin being contacted by the second section of the skin contacting surface” should instead recite --different from the first temperature and a temperature of the skin being contacted by the second section of the skin contacting surface--. 
i.	In claim 16, lines 17-18, the recitation of “configured to allow heat to flow between the skin and the first thermoelectric device” should instead recite --configured to allow heat to flow between the skin being contacted by the first section of the skin contacting surface and the first thermoelectric device--. 
j.	In claim 16, lines 19-20, the recitation of “configured to allow heat to flow between the skin and the second thermoelectric device” should instead recite --configured to allow heat to flow between the skin being contacted by the second section of the skin contacting surface and the second thermoelectric device--. 
k.	In claim 19, lines 2-3, the recitation of “data from the pressure sensor” should instead recite --data from the at least one pressure sensor--.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 1 recites the limitation “the thermoelectric device” in line 13.  This recitation renders the claim indefinite, as it is not clear whether “the thermoelectric device” is referring to 
8.	Claims 2-15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
9.	Claim 2 recites the limitation “at least one pressure sensor to detect a bony prominence of the user” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear how a pressure sensor, which merely senses pressure, can “detect” a bony prominence.  While it is appreciated that data (readings) from pressure sensors may be used to identify areas of high pressure, which may then be used to help identify possible locations of bony prominences (e.g., via pressure mapping), the claim, as currently written, omits this additional, essential detail.    Clarification is required.  
10.	Claims 3 & 4 are rejected as ultimately depending from a claim (claim 2) rejected under 35 U.S.C. 112(b).
11.	Claim 3 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “the second thermoelectric device is positioned at…” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). As such, one of ordinary skill in the art would not be reasonably apprised of the scope of claim 3.  Clarification is required.  For purposes of examination, this limitation is being interpreted as “the second thermoelectric device is positionable at…” or “is configured to be positioned at…”.  
12.	Claim 4 is rejected as ultimately depending from a claim (claim 3) rejected under 35 U.S.C. 112(b).
13.	Claim 10 recites the limitation “the thermoelectric device” in line 3.  This recitation renders the claim indefinite, as it is not clear whether “the thermoelectric device” is referring to 
14.	Claim 10 further recites the limitation “a temperature of the skin” in line 3.  This recitation renders the claim indefinite, as it is not clear whether the “temperature of the skin” is referring to “the temperature of the skin being contacted by the first section of the skin contacting surface” or “the temperature of the skin being contacted by the second section of the skin contacting surface” recited in independent claim 1 (from which claim 10 depends), or a different part of the skin being contacted by a different part of the skin contacting surface.  Clarification is required.  
15.	Claim 11 is rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).
16.	Claim 12 recites the limitation “the thermoelectric device” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether “the thermoelectric device” is referring to the “first thermoelectric device” or the “second thermoelectric device” recited in independent claim 1 (from which claim 12 depends).  Clarification is required.  
17.	Claim 13 is rejected as ultimately depending from a claim (claim 12) rejected under 35 U.S.C. 112(b).
18.	Claim 14 recites the limitation “the skin contacting surface is disposed within a surgical platform” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear how the skin contacting surface can contact skin (i.e., positioned on the skin of a user as required by independent claim 1) if it is disposed “within” a surgical platform.  Clarification is required.  
19.	Claim 15 is rejected as ultimately depending from a claim (claim 14) rejected under 35 U.S.C. 112(b).
Claim 16 recites the limitation “the thermoelectric device” in line 14.  This recitation renders the claim indefinite, as it is not clear whether “the thermoelectric device” is referring to the “first thermoelectric device” or the “second thermoelectric device” previously recited in the body of the claim.  Clarification is required.  
21.	Claims 17-26 are rejected as ultimately depending from a claim (claim 16) rejected under 35 U.S.C. 112(b).
22.	Claim 17 recites the limitation “at least one pressure sensor to detect a bony prominence of the user” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear how a pressure sensor, which merely senses pressure, can “detect” a bony prominence.  While it is appreciated that data (readings) from pressure sensors may be used to identify areas of high pressure, which may then be used to help identify possible locations of bony prominences (e.g., via pressure mapping), the claim, as currently written, omits this additional, essential detail.    Clarification is required.  
23.	Claims 18-26 are rejected as ultimately depending from a claim (claim 17) rejected under 35 U.S.C. 112(b).
24.	Claim 18 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “the second thermoelectric device is positioned at…” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). As such, one of ordinary skill in the art would not be reasonably apprised of the scope of claim 18.  Clarification is required.  For purposes of examination, this limitation is being interpreted as “the second thermoelectric device is positionable at…” or “is configured to be positioned at…”.  
25.	Claims 19-26 are rejected as ultimately depending from a claim (claim 18) rejected under 35 U.S.C. 112(b).
Claim 20 recites the limitation “at a bony prominence” in line 2.  This recitation renders the claim indefinite, as it is not clear whether the recited “a bony prominence” is the same “a bony prominence” recited in claim 17 (from which claim 20 ultimately depends), or a separate/additional “bony prominence.”  Clarification is required.  
27.	Claim 21 recites the limitation “the flexible substrate” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
28.	Claim 21 further recites the limitation “a temperature of the skin” in line 3.  This recitation renders the claim indefinite, as it is not clear whether the “temperature of the skin” is referring to “the temperature of the skin being contacted by the first section of the skin contacting surface” or “the temperature of the skin being contacted by the second section of the skin contacting surface” recited in independent claim 16 (from which claim 21 ultimately depends), or a different part of the skin being contacted by a different part of the skin contacting surface.  Clarification is required.  
29.	Claim 21 does not end with a period (“.”).  It is not clear whether this is a result of a typographical error, or whether additional limitations were intended to be included, but were inadvertently omitted.  As such, the metes and bounds of the claim are not clear.  Clarification is required.
30.	Claim 22 is rejected as ultimately depending from a claim (claim 21) rejected under 35 U.S.C. 112(b).
31.	Claim 22 recites the limitation “the thermoelectric device” in line 2.  This recitation renders the claim indefinite, as it is not clear whether “the thermoelectric device” is referring to the “at least one of the plurality of thermoelectric devices” recited in claim 21 (from which claim 22 depends), or the “first thermoelectric device” or “second thermoelectric device” recited in independent claim 16 (from which claim 22 ultimately depends).  Clarification is required.  
Claim 23 recites the limitation “the thermoelectric device” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether “the thermoelectric device” is referring to the “first thermoelectric device” or the “second thermoelectric device” recited in independent claim 16 (from which claim 23 ultimately depends).  Clarification is required.  
33.	Claim 24 is rejected as ultimately depending from a claim (claim 23) rejected under 35 U.S.C. 112(b).
34.	Claim 25 recites the limitation “the skin contacting surface is disposed within a surgical platform” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear how the skin contacting surface can contact skin (i.e., positioned on the skin of a user as required by independent claim 16) if it is disposed “within” a surgical platform.  Clarification is required.  
35.	Claim 26 is rejected as ultimately depending from a claim (claim 25) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
36.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

37.	Claims 1, 5-9, & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0352325 to Brown (“Brown”).  
38.	Regarding claim 1, Brown discloses an underbody warming system comprising: 
a skin contacting surface configured to be positioned on the skin of a user [the surface of cover (130) that contacts the skin - ¶’s [0016], [0017], [0032]; FIG. 1], 

wherein a first thermoelectric device of the plurality of thermoelectric devices [a first thermoelectric component of the array of thermoelectric components (110) - ¶[0018]; FIG. 1] is positioned adjacent a first section of the skin contacting surface [the “first section” comprises a first pocket, slot, or other portion of cover (130) that receives the first thermoelectric component - see ¶[0017] (“Individual components 110 may be sewn into cover 130, the cover may feature pockets or slots for receiving individual components, or components 110 may be affixed to or embedded within the cover in some other manner”)] and has a first temperature different from the temperature of the skin being contacted by the first section of the skin contacting surface to create a first temperature gradient [first temperature differential] between the skin and the first thermoelectric device [see, e.g., ¶[0020] (“different thermoelectric components 110 may have different configurations, such that some yield a greater temperature differential than others, thereby causing some areas of cover 130 to become colder (or hotter) than others. Or, different components 110 may be selectively powered depending on a desired temperature output”); see also ¶’s [0021], [0028], [0029]], 
wherein a second thermoelectric device of the plurality of thermoelectric devices [a second thermoelectric component of the array of thermoelectric components (110) - ¶[0018]; FIG. 1] is positioned adjacent a second section of the skin contacting surface [the “second section” comprises a second pocket, slot, or other portion of cover (130) that receives the second thermoelectric component - see ¶[0017] (“Individual components 110 may be sewn into cover 130, the cover may feature pockets or slots for receiving individual components, or components 110 may be affixed to or embedded within the cover in some other manner”)]and has a second temperature different from the first temperature and the temperature of the skin being contacted by the second section of the skin contacting surface to create a second temperature e.g., ¶[0020] (“different thermoelectric components 110 may have different configurations, such that some yield a greater temperature differential than others, thereby causing some areas of cover 130 to become colder (or hotter) than others. Or, different components 110 may be selectively powered depending on a desired temperature output”); see also ¶’s [0021], [0028], [0029]], and 
an insulator positioned between the first thermoelectric device and the second thermoelectric device [as broadly as claimed, the “insulator” comprises the material of cover (130) that extends between the first and second thermoelectric components that are spaced apart from one another in the array - see ¶[0016] (“Cover 130 thus acts as a base of the coldpack, and may be substantially flat except for the dimensions of components 110, sensors 120, and any supporting circuitry, and may be made of fabric, rubber, plastic, or any other flexible material that can withstand heat and/or cold”); and ¶[0018] (“Thermoelectric components 110 (and sensors 120) are aligned in a grid in FIG. 1, but may have various different layouts in other embodiments (e.g., circle, line, random, diamond), and may be spaced with any desired distance between adjacent elements”)], 
a first flow path configured to allow heat to flow between the skin and the first thermoelectric device [this is implicit in the operation of the device when placed on the skin - see ¶[0015] (“As one of ordinary skill in the art will recognize, a typical (single-stage) thermoelectric component is made of a mesh or grid of interconnected semiconductors of two different types (such as n- and p-types having different electron densities), arranged in parallel thermally and in series electrically, sandwiched between two thermally conductive plates. When a current is applied to the semiconductor mesh, one plate absorbs heat (becomes cold) while the other dissipates or radiates heat (becomes hot). When the current is reversed, the effect on the plates is reversed”); and ¶[0020] (“different thermoelectric components 110 may have different configurations, such that some yield a greater temperature differential than others, thereby causing some areas of cover 130 to become colder (or hotter) than others”); see also, e.g., ¶’s [0019], [0021], [0022], [0028], & [0029]], and 
a second flow path configured to allow heat to flow between the skin and the second thermoelectric device [again, this is implicit in the operation of the device when placed on the skin - see the excerpts of ¶’s [0015 & [0020] provided above, along with, e.g., ¶’s [0019], [0021], [0022], [0028], & [0029]]. 39.	Regarding claim 5, Brown further discloses a cushion layer positioned between the skin contacting surface and the plurality of thermoelectric devices [as broadly as claimed, the cushion “layer” comprises the thickness of the material of cover (130) that extends between the surface of cover (130) that contacts the skin, and the thermoelectric components (110) disposed within the cover (130) - ¶[0017]].  40.	Regarding claim 6, Brown further discloses wherein the first temperature is greater than the second temperature [¶’s [0020], [0021], [0028], [0029], & [0038]]. 41.	Regarding claim 7, Brown further discloses wherein the first temperature gradient provides heat to the skin being contacted by the first section of the skin contacting surface [¶’s [0020], [0021], [0028], [0029], & [0038]]. 42.	Regarding claim 8, Brown further discloses wherein the second temperature gradient removes heat from the skin being contacted by the second section of the skin contacting surface [¶’s [0020], [0021], [0028], [0029], & [0038]]. 43.	Regarding claim 9, Brown further discloses wherein the second section of the skin contacting surface is configured to be positioned at a bony prominence of the user [Note:  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, capable of being placed adjacent to, or in contact with, any number of well-known bony prominences including, e.g., the lower back and buttocks, the hips, the inner knees, the heels, etc.].
44.	Regarding claim 16, Brown discloses an underbody warming system comprising: 
a skin contacting surface configured to be positioned on the skin of a user [the surface of cover (130) that contacts the skin - ¶’s [0016], [0017], [0032]; FIG. 1], 
a plurality of thermoelectric devices [array of thermoelectric components (110) - ¶[0016]; FIG. 1], 
wherein a first thermoelectric device of the plurality of thermoelectric devices [a first thermoelectric component of the array of thermoelectric components (110) - ¶[0018]; FIG. 1] is positioned adjacent a first section of the skin contacting surface [the “first section” comprises a first pocket, slot, or other portion of cover (130) that receives the first thermoelectric component - see ¶[0017] (“Individual components 110 may be sewn into cover 130, the cover may feature pockets or slots for receiving individual components, or components 110 may be affixed to or embedded within the cover in some other manner”)] and has a first temperature different from the temperature of the skin being contacted by the first section of the skin contacting surface to create a first temperature gradient [first temperature differential] between the skin and the first thermoelectric device [see, e.g., ¶[0020] (“different thermoelectric components 110 may have different configurations, such that some yield a greater temperature differential than others, thereby causing some areas of cover 130 to become colder (or hotter) than others. Or, different components 110 may be selectively powered depending on a desired temperature output”); see also ¶’s [0021], [0028], [0029]], wherein the first temperature gradient provide[s] heat to the skin being contacted by the first section of the skin contacting surface [¶’s [0020], [0021], [0028], [0029], & [0038]], and 
Individual components 110 may be sewn into cover 130, the cover may feature pockets or slots for receiving individual components, or components 110 may be affixed to or embedded within the cover in some other manner”)] and has a second temperature different from the first temperature and the temperature of the skin being contacted by the second section of the skin contacting surface to create a second temperature gradient [second temperature differential] between the skin and the thermoelectric device [see, e.g., ¶[0020] (“different thermoelectric components 110 may have different configurations, such that some yield a greater temperature differential than others, thereby causing some areas of cover 130 to become colder (or hotter) than others. Or, different components 110 may be selectively powered depending on a desired temperature output”); see also ¶’s [0021], [0028], [0029]], wherein the second temperature gradient removes heat from the skin being contacted by the second section of the skin contacting surface [¶’s [0020], [0021], [0028], [0029], & [0038]], 
a first flow path configured to allow heat to flow between the skin and the first thermoelectric device [this is implicit in the operation of the device when placed on the skin - see ¶[0015] (“As one of ordinary skill in the art will recognize, a typical (single-stage) thermoelectric component is made of a mesh or grid of interconnected semiconductors of two different types (such as n- and p-types having different electron densities), arranged in parallel thermally and in series electrically, sandwiched between two thermally conductive plates. When a current is applied to the semiconductor mesh, one plate absorbs heat (becomes cold) while the other dissipates or radiates heat (becomes hot). When the current is reversed, the effect on the plates is reversed”); and ¶[0020] (“different thermoelectric components 110 may have different configurations, such that some yield a greater temperature differential than others, thereby causing some areas of cover 130 to become colder (or hotter) than others”); see also, e.g., ¶’s [0019], [0021], [0022], [0028], & [0029]], 
a second flow path configured to allow heat to flow between the skin and the second thermoelectric device [again, this is implicit in the operation of the device when placed on the skin - see the excerpts of ¶’s [0015 & [0020] provided above, along with, e.g., ¶’s [0019], [0021], [0022], [0028], & [0029]], and 
a cushion layer positioned between the skin contacting surface and the plurality of thermoelectric devices [as broadly as claimed, the cushion “layer” comprises the thickness of the material of cover (130) that extends between the surface of cover (130) that contacts the skin, and the thermoelectric components (110) disposed within the cover (130) - ¶[0017]].
Claim Rejections - 35 USC § 103
45.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

46.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
47.	Claims 2-4 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of U.S. Patent Application Publication No. 2013/0008181 to Makansi et al. ("Makansi").
48.	Regarding claim 2, Brown discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Brown teaches the use of various internal and/or external sensors [e.g., ¶’s [0007], [0016], [0022], & [0023]], Brown does not teach that the sensors include pressure sensors. 
	As such, Brown does not disclose:   
at least one pressure sensor to detect a bony prominence of the user.	Makansi, in a similar field of endeavor, is directed to various enhancements and improvements to heated and cooled products, and also integration of thermoelectric heating and cooling panels into bed tops, hospital beds, low-profile blankets, seat tops, vests, and thermally controlled storage containers [¶[0003]].
	Makansi further teaches that one enhancement to thermoelectrically cooled and heated surfaces is to have the thermoelectric elements activated only when needed as opposed to all of the time [¶[0036]].  More particularly, Makansi teaches that one or more pressure sensors may be embedded and sensed by a controller, which then activates the elements as desired [¶[0036]].  A benefit/advantage of this configuration is the ability to save power when not in use [¶[0036]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown to include one or more pressure sensors so as to provide the benefit/advantage of only activating thermoelectric elements as needed based 
As modified, and as best understood (see rejection under § 112(b) above), data acquired from the one or more incorporated pressure sensors is capable of being used for a variety of purposes, including being used to detect higher pressure contact areas attributable to contact with any number of well-known bony prominences including, e.g., the lower back and buttocks, the hips, the inner knees, the heels, etc.
49.	Regarding claim 3, the combination of Brown and Makansi teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Brown further teaches wherein the second thermoelectric device is positioned at the bony prominence of the user [Note: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Brown satisfies this claim limitation in that the apparatus of Brown is capable of being placed adjacent to, or in contact with, any number of well-known bony prominences including, e.g., the lower back and buttocks, the hips, the inner knees, the heels, etc.].
50.	Regarding claim 4, the combination of Brown and Makansi teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Makansi further teaches a controller to selectively operate the second thermoelectric device based on data from the pressure sensor [¶[0036]]. 51.	Regarding claim 17, Brown discloses all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
	While Brown teaches the use of various internal and/or external sensors [e.g., ¶’s [0007], [0016], [0022], & [0023]], Brown does not teach that the sensors include pressure sensors. 

at least one pressure sensor to detect a bony prominence of the user.	Makansi, in a similar field of endeavor, is directed to various enhancements and improvements to heated and cooled products, and also integration of thermoelectric heating and cooling panels into bed tops, hospital beds, low-profile blankets, seat tops, vests, and thermally controlled storage containers [¶[0003]].
	Makansi further teaches that one enhancement to thermoelectrically cooled and heated surfaces is to have the thermoelectric elements activated only when needed as opposed to all of the time [¶[0036]].  More particularly, Makansi teaches that one or more pressure sensors may be embedded and sensed by a controller, which then activates the elements as desired [¶[0036]].  A benefit/advantage of this configuration is the ability to save power when not in use [¶[0036]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown to include one or more pressure sensors so as to provide the benefit/advantage of only activating thermoelectric elements as needed based on detected pressure, thereby saving power when the device is not in use, as explicitly taught by Makansi.
As modified, and as best understood (see rejection under § 112(b) above), data acquired from the one or more incorporated pressure sensors is capable of being used for a variety of purposes, including being used to detect higher pressure contact areas attributable to contact with any number of well-known bony prominences including, e.g., the lower back and buttocks, the hips, the inner knees, the heels, etc.
52.	Regarding claim 18, the combination of Brown and Makansi teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Note: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Brown satisfies this claim limitation in that the apparatus of Brown is capable of being placed adjacent to, or in contact with, any number of well-known bony prominences including, e.g., the lower back and buttocks, the hips, the inner knees, the heels, etc.].
53.	Regarding claim 19, the combination of Brown and Makansi teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action.  
Makansi further teaches a controller to selectively operate the second thermoelectric device based on data from the pressure sensor [¶[0036]]. 54.	Regarding claim 20, the combination of Brown and Makansi teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action.  
Brown further teaches wherein the second section of the skin contacting surface is configured to be positioned at a bony prominence of the user [Note:  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Brown satisfies this claim limitation in that the apparatus of Brown is capable of being placed adjacent to, or in contact with, any number of well-known bony prominences including, e.g., the lower back and buttocks, the hips, the inner knees, the heels, etc.].



55.	Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of U.S. Patent Application Publication No. 2015/0216718 to Diller et al. ("Diller").
56.	Regarding claim 10, Brown discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown further discloses a thermometer to monitor at least one of a temperature of the thermoelectric device and a temperature of the skin [see ¶[0022] (“sensors 120 are temperature sensors (e.g., thermistors). In these embodiments, the sensors may be operated to detect the temperature output by the coldpack, or the temperature of a user's skin or whatever other object the coldpack is in contact with”)].  
However, because the sensors (120) of Brown are interspersed with the thermoelectric components (110) on the cover (130) [see FIG. 1], Brown does not explicitly teach that at least one of the plurality of thermoelectric devices [at least one of the thermoelectric components (110) itself] further comprises a thermometer.
	Diller, in a similar field of endeavor, is directed to systems and methods for thermoelectric heating and cooling of mammalian tissue, particularly systems and methods that can be used to cool or warm mammalian tissue with thermoelectric (TE) modules [¶[0005]].  Diller teaches that each thermoelectric module (104) can have an associated sensor unit (308) for sensing temperature, and for communicating the sensed temperature to a control unit for processing where it is used to adjust the operational characteristics of the  thermoelectric module (104) [see ¶[0103]; FIG. 3].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown such that the temperature sensors (120) are part of the thermoelectric modules (110) [i.e., that “at least one of the plurality of thermoelectric devices further comprises a thermometer”], as taught by Diller, since co-locating KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
57.	Regarding claim 11, the combination of Brown and Diller teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	Brown (as modified) further teaches a controller [(140)] to alter a current to the thermoelectric device in response to the temperature monitored by the thermometer [see ¶[0022] (“Illustratively, the current supplied to different components 110, and the resulting output (e.g., temperature differential), may be adjusted based on the temperature that has been sensed by sensors 120”); see also ¶’s [0026]-[0028]].   
58.	Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of U.S. Patent Application Publication No. 2003/0097845 to Saunders et al. ("Saunders") (made of record in Applicant’s 05/23/19 IDS). 
59.	Regarding claims 12 & 13, Brown discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Brown further teaches that air channels may be built into the heat dissipation side of cover (130) to assist with heat dispersion [see ¶[(0018)], Brown does not teach:
	wherein the thermoelectric device includes a channel to circulate fluids through a cold sink of the thermoelectric device (claim 12); nor
a thermal exchanger to circulate fluids to and from the thermoelectric device (claim 13). 
Saunders, in a similar field of endeavor, teaches a heating and cooling apparatus adapted to be applied to an object (e.g., a person) to control the temperature of the object.  The 

    PNG
    media_image1.png
    131
    528
    media_image1.png
    Greyscale

FIG. 2B of Saunders
An additional layer (19) may comprise a liquid layer, for example water, which acts to convect the heat away from the hot side of the thermoelectric module to the surrounding environment using either natural of forced convection.  A fluid transfer device, for example a pump [a thermal exchanger that circulates fluids], might be used, together with individual heat transfer devices such as single or multi-pass tubes (25) [channels] containing an appropriate heat transfer medium, for example water, as shown in FIG. 2B, to remove the heat from the hot side of the thermoelectric module array [¶[0031]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown to include a channel to circulate fluids through a cold sink of the thermoelectric device, and a thermal exchanger to circulate fluids to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

60.	Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of U.S. Patent Application Publication No. 2012/0279953 to Augustine et al. ("Augustine").
61.	Regarding claims 14 & 15, Brown discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Brown further discloses that the device may assume a variety of different form factors [see ¶[0016]], and may include a power supply that is integral with the device [see ¶[0025] (“Coldpack 100 may be powered by a built-in source, such as one or more batteries (e.g., lithium-ion, fuel cell”)]. 
	As best understood (see rejection under § 112(b) above), however, Brown does not disclose the following emphasized limitations:
wherein the skin contacting surface is disposed within a surgical platform (claim 14); nor a power supply positioned on the surgical platform (claim 15).
Augustine, in a similar field of endeavor, teaches that it was known to use pads, placed under the body, to provide therapeutic warming to a patient in an operating room setting [e.g., ¶’s [0015], [0058]], including, e.g., on an operating table or bed (as broadly as claimed, a “surgical the support surface of a surgical table (i.e., “within” a surgical platform) [e.g., ¶[0145]]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the device of Brown in any setting (clinical or otherwise) wherein it is desirable to provide a user (or patient) with heating or cooling, as necessary, including placing the device on an operating table or bed (and under the body), as well as on cushions that form the support surface of a surgical table, as taught by Augustine, since such a modification (use of a pad in this manner) was a known technique, recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Augustine), and one of ordinary skill in the art would have been capable of applying this known technique to the  known device of Brown, and the results (heating or cooling the underside of a user or patient as desired) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Finally, as modified, when used in such a manner, the power supply of Brown would also be positioned on the surgical platform since the power supply in Brown is integral with the device [see Brown at ¶[0025]].

62.	Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown and Makansi, as applied to claim 18 above, and further in view of Diller.
63.	Regarding claim 21, the combination of Brown and Makansi teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action.  
Brown further teaches a thermometer to monitor at least one of a temperature of the thermoelectric device and a temperature of the skin [see ¶[0022] (“sensors 120 are temperature sensors (e.g., thermistors). In these embodiments, the sensors may be operated to detect the temperature output by the coldpack, or the temperature of a user's skin or whatever other object the coldpack is in contact with”)].  
However, because the sensors (120) of Brown are interspersed with the thermoelectric components (110) on the cover (130) [see FIG. 1], Brown does not explicitly teach that at least one of the plurality of thermoelectric devices [at least one of the thermoelectric components (110) itself] further comprises a thermometer.
	As such, the combination of Brown and Makansi does not teach: 
wherein at least one of the plurality of thermoelectric devices further comprises a thermometer to monitor at least one of a temperature of the flexible substrate and a temperature of the skin.	Diller, in a similar field of endeavor, is directed to systems and methods for thermoelectric heating and cooling of mammalian tissue, particularly systems and methods that can be used to cool or warm mammalian tissue with thermoelectric (TE) modules [¶[0005]].  Diller teaches that each thermoelectric module (104) can have an associated sensor unit (308) for sensing temperature, and for communicating the sensed temperature to a control unit for processing where it is used to adjust the operational characteristics of the  thermoelectric module (104) [see ¶[0103]; FIG. 3].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown and Makansi such that the temperature sensors (120) are part of the thermoelectric modules (110) [i.e., that “at least one of the plurality of thermoelectric devices further comprises a thermometer”], as taught by Diller, since co-locating a temperature sensor with a thermoelectric module was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Diller), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Brown, and the results [temperature measurement] would KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
64.	Regarding claim 22, the combination of Brown, Makansi, and Diller teaches all of the limitations of claim 21 for the reasons set forth in detail (above) in the Office Action.  
	Brown (as modified) further teaches a controller [(140)] to alter a current to the thermoelectric device in response to the temperature monitored by the thermometer [see ¶[0022] (“Illustratively, the current supplied to different components 110, and the resulting output (e.g., temperature differential), may be adjusted based on the temperature that has been sensed by sensors 120”); see also ¶’s [0026]-[0028]].   
65.	Claims 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown and Makansi, as applied to claim 18 above, and further in view of Saunders.
66.	Regarding claims 23 & 24, the combination of Brown and Makansi teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action.  
While Brown further teaches that air channels may be built into the heat dissipation side of cover (130) to assist with heat dispersion [see ¶[(0018)], the combination of Brown and Makansi does not teach:
	wherein the thermoelectric device includes a channel to circulate fluids through a cold sink of the thermoelectric device (claim 23); nor
a thermal exchanger to circulate fluids to and from the thermoelectric device (claim 24). 
Saunders, in a similar field of endeavor, teaches a heating and cooling apparatus adapted to be applied to an object (e.g., a person) to control the temperature of the object.  The heating and cooling apparatus includes a plurality of thermoelectric modules adapted to contact the object in a pattern, and a power source enabling each thermoelectric module to 

    PNG
    media_image1.png
    131
    528
    media_image1.png
    Greyscale

FIG. 2B of Saunders
An additional layer (19) may comprise a liquid layer, for example water, which acts to convect the heat away from the hot side of the thermoelectric module to the surrounding environment using either natural of forced convection.  A fluid transfer device, for example a pump [a thermal exchanger that circulates fluids], might be used, together with individual heat transfer devices such as single or multi-pass tubes (25) [channels] containing an appropriate heat transfer medium, for example water, as shown in FIG. 2B, to remove the heat from the hot side of the thermoelectric module array [¶[0031]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown and Makansi to include a channel to circulate fluids through a cold sink of the thermoelectric device, and a thermal exchanger to circulate fluids to and from the thermoelectric device, as taught by Saunders, since such modification amounts merely to the combination of prior art elements KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

67.	Claims 25 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown and Makansi, as applied to claim 18 above, and further in view of Augustine.
68.	Regarding claim 25, the combination of Brown and Makansi teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action.  
Brown further teaches that the device may assume a variety of different form factors [see ¶[0016]], and may include a power supply that is integral with the device [see ¶[0025] (“Coldpack 100 may be powered by a built-in source, such as one or more batteries (e.g., lithium-ion, fuel cell”)]. 
	As best understood (see rejection under § 112(b) above), however, combination of Brown and Makansi does not teach the following emphasized limitations:
wherein the skin contacting surface is disposed within a surgical platform (claim 25); nor a power supply positioned on the surgical platform (claim 26).
Augustine, in a similar field of endeavor, teaches that it was known to use pads, placed under the body, to provide therapeutic warming to a patient in an operating room setting [e.g., ¶’s [0015], [0058]], including, e.g., on an operating table or bed (as broadly as claimed, a “surgical platform”) [¶’s [0107], [0111]], and even on cushions that form the support surface of a surgical table (i.e., “within” a surgical platform) [e.g., ¶[0145]]. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Finally, as modified, when used in such a manner, the power supply of Brown would also be positioned on the surgical platform since the power supply in Brown is integral with the device [see Brown at ¶[0025]].

Conclusion
69.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794